NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                       2007-3264


                                 MARIEO L. FOSTER,

                                                           Petitioner,

                                           v.

                             DEPARTMENT OF DEFENSE,

                                                           Respondent.

      Richard L. Thompson, II, Law Firm of Nathaniel D. Johnson, LLC, of La Plata,
Maryland, argued for petitioner. With him on the brief was Nathaniel D. Johnson.

       Sean M. Dunn, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on the
brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E. Davidson,
Director; and Harold D. Lester, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2007-3264

                                MARIEO L. FOSTER,

                                                           Petitioner,

                                          v.


                           DEPARTMENT OF DEFENSE,

                                                           Respondent.

                                  Judgment

ON APPEAL from the MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).         DC0752060765-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (SCHALL and PROST, Circuit Judges, and WARD, District Judge ∗


                          AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT



DATED June 6, 2008                  /s/ Jan Horbaly
                                Jan Horbaly, Clerk




      ∗
          Honorable T. John Ward, District Judge, United States District Court for the
Eastern District of Texas, sitting by designation.